                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     5:18-cv-02159-SVW-SHK                                          Date        December 11, 2018
 Title        Changsha Metro Group Co. Ltd. v. Peng Xufeng et al.

                                               JS-6


 Present: The Honorable      STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                      Court Reporter / Recorder
            Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:             IN CHAMBERS ORDER GRANTING MOTION TO REMAND [12][20]


I.       Introduction

        On September 7, 2018, Plaintiff Changsha Metro Group Co., Ltd., a Chinese company wholly
owned and regulated by the Chinese government, filed a lawsuit in state court against Defendants Peng
Xufeng and Jia Siyu, who currently reside in San Bernardino, California. See Dkt. 1-1 ¶¶ 8-9. Plaintiff
alleges that Defendant Peng, assisted by his wife, Defendant Jia, committed numerous acts of bribery,
money laundering, and other abuses of power regarding transportation infrastructure and urban
construction for Defendant Peng’s personal benefit through his position as Chairman of Plaintiff, the
entity responsible for infrastructure projects in the city of Changsha. Id. ¶¶ 1-6. Plaintiff asserts causes
of action under California law against Defendants for breach of fiduciary duty, constructive fraud, aiding
and abetting, unjust enrichment, and constructive trust. See Dkt. 1-2 ¶¶ 81-112.

        On October 8, 2018, Defendants filed a Notice of Removal in federal court, asserting that
Plaintiff’s action “involves an embedded federal question.” Dkt. 1 at 2 (citing Grable & Sons Metal
Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005)). On October 5, 2018, Plaintiff filed a motion
to remand the case to state court. Dkt. 12.

II.      Standard of Review

       United States federal courts are courts of limited jurisdiction. Gunn v. Minton, 568 U.S. 251, 256
(2013). Consequently, a “federal court is presumed to lack jurisdiction in a particular case unless the




                                                                                                  :
                                                            Initials of Preparer               PMC

                                           CIVIL MINUTES - GENERAL                                    Page 1 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.     5:18-cv-02159-SVW-SHK                                          Date    December 11, 2018
 Title        Changsha Metro Group Co. Ltd. v. Peng Xufeng et al.


contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir.
1989). Due to this presumption, federal courts must exercise “prudence and restraint” when considering
the propriety of removal pursuant to 28 U.S.C. § 1441. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S.
804, 810 (1986). District courts within the Ninth Circuit “strictly construe the removal statute against
removal jurisdiction” and reject removal “if there is any doubt as to the right of removal in the first
instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). Thus, “[i]f a district court determines
at any time that less than a preponderance of the evidence supports the right of removal, it must remand
the action to the state court.” Hansen v. Grp. Health Coop., 902 F.3d 1051, 1057 (9th Cir. 2018)
(citations omitted). The defendant seeking removal “bears the burden of overcoming the ‘strong
presumption against removal jurisdiction.’” Id. (quoting Geographic Expeditions, Inc. v. Estate of
Lhotka ex rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010)).

III.     Analysis

        Defendants have not met their burden to articulate how Plaintiff’s claims implicate an
“embedded federal question.” Dkt. 1 at 2. While federal jurisdiction may exist over claims that
“depend[] on the resolution of a substantial question of federal law,” Peabody Coal Co. v. Navajo
Nation, 373 F.3d 945, 949 (9th Cir. 2004), the only substantive federal question Defendants attempt to
identify in their opposition to the motion for remand is the potential applicability of federal criminal
laws for money laundering and bribery to Plaintiff’s claims. See Dkt. 19 at 6 (citing 18 U.S.C. §
1956(c)(7)(iv)). But Defendants have not explained why or how Plaintiff’s claims would “necessarily
turn on federal money laundering law” beyond mere conclusory statements. Id. Thus, Defendants have
not shown how Plaintiff’s complaint artfully pled around a federal question essential to the resolution of
Plaintiff’s state law claims. See Lippitt v. Raymond James Fin. Servs., Inc., 340 F.3d 1033, 1041 (9th
Cir. 2003). Neither have Defendants purported to explain how any such federal question, if one even
existed, would be “substantial” and “disputed,” as opposed to a simple application of a federal statute to
determine the validity of a state law claim. See Nevada v. Bank of Am. Corp., 672 F.3d 661, 674-75 (9th
Cir. 2012). Therefore, the Court has no basis to maintain jurisdiction over Plaintiff’s action based on the
Notice of Removal and Defendants’ arguments in support.

        Defendants argue that this Court has jurisdiction over Plaintiff’s case because Plaintiff is an
entity wholly controlled by the Chinese government, and therefore Plaintiff should be characterized as
the foreign sovereign of China. Dkt. 19 at 4-5. Defendants bring a motion for sanctions on this basis and
seek a determination from the Court that Plaintiff should be reclassified as the sovereign entity of China.
Dkt. 20. Absent a valid basis for federal jurisdiction, the Court cannot hear Defendants’ motion. In any




                                                                                               :
                                                            Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                   Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.    5:18-cv-02159-SVW-SHK                                            Date    December 11, 2018
 Title       Changsha Metro Group Co. Ltd. v. Peng Xufeng et al.


event, even if Plaintiff were to be the sovereign entity of China, that fact alone would not provide this
Court with federal jurisdiction. Defendants cite to the Foreign Sovereign Immunities Act of 1973, 28
U.S.C. § 1330 (the “FSIA”), which allows a sovereign entity defending an action to remove any case
filed in state court against it. See Verlinden B.V. v. Cent. Bank of Nigeria, 461 U.S. 480, 489 (1983); see
also 28 U.S.C. § 1330(a) (“The district courts shall have original jurisdiction . . . of any nonjury civil
action against a foreign entity . . . .”) (emphasis added). However, as Plaintiff correctly points out in its
reply brief, the FSIA is permissive, in that it does not necessitate that every case in which a sovereign
entity is a defendant must be removed. See Verlinden, 461 U.S. at 489 (the FSIA “guarantees foreign
states the right to remove any civil action from a state court to a federal court”) (citing 28 U.S.C. §
1441(d)). The FSIA only gives the sovereign entity the right to remove and does not allow for a
defendant sued by a foreign entity to remove against the sovereign entity’s will. Id.; see also 28 U.S.C. §
1441(d) (“Any civil action brought in a State court against a foreign state . . . may be removed by the
foreign state to the district court of the United States for the district and division embracing the place
where such action is pending.”).

        Defendants have not explained how confirming that Plaintiff is the sovereign entity of China
would provide federal jurisdiction by raising “substantial questions of international comity, reciprocity,
state action, and the [FSIA],” Dkt. 19 at 5, or how determining Defendants’ motion for sanctions would
“affect[] [Defendants’] ability to properly oppose [Plaintiff’s] motion to remand,” id. at 8. The
substantive arguments Defendants seek to advance before this Court simply provide no reason for proper
federal jurisdiction over Plaintiff’s action, and the Court cannot not consider Defendants’ arguments on
the motion for sanctions without jurisdiction. Accordingly, Defendants have not met their burden to
overcome the presumption against removal jurisdiction, and Plaintiff’s case must be remanded to state
court.

IV.      Conclusion

        Based on the above, Plaintiff’s motion to remand the case to state court is GRANTED. Because
the case is remanded, Plaintiff’s motion for sanctions, Dkt. 20, is DENIED as moot.

         IT IS SO ORDERED.




                                                                                                 :
                                                             Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                    Page 3 of 3
